Title: To James Madison from John Dawson, [13 September] 1789
From: Dawson, John
To: Madison, James


dear Sir!
Sunday. [Philadelphia, 13 September 1789]
You’ll be pleased to accept my thanks for your two letters with the inclosures, which I receivd on thursday & saturday. By the papers I discover that the bill for fixing the Seat of Goverment &c was not reported on Friday morning, and I have been assurd by a Gentleman in this place, that the committee appointd woud not bring it in untill they had collected, and sworn in all their forces. The same Gentleman inform’d that the bill was drawn ten days ago. If this is the fact, and their design as stated, you’ll be able to judge whether it will be expedient to hurry or procrastinate the business. Altho the policy of the delegates from this State is not relishd generally in this city, yet I believe they are encouraged by some few with whom they correspond—it is approvd off [sic] by the back members, now attending the assembly—& from thence an argument is drawn, that it will not only have a tendency to destroy all opposition to the fœderal goverment, but will enable those who are friendly to the measure to call a convention for the purpose of altering their state constitution. The last post brought no letters from New York, to those with whom I am in the habits of intimacy, I therefore am not able to collect what is the plan, and what the expectations of the members from this State.
On going into several circles in this place I found that an observation, which fell from you was the subject of general conversation—that it had excited the apprehensions of many, and the displeasure of some. Being present at the time, and apprehending that what you said alluded to measures & not to particular persons, (in which I thought you were justified by the occasion) I had it in my power to contradict, as far as I recollectd, what was inserted in the paper, and am happy to find by Friday’s paper, that my memory had not faild me.
Actions must be right which proceed from friendly motives therefore there can be no impropriety in my making this communication to you; and in farther observing that I have it from good authority that there are some characters in New York, who have enterd into a combination, and will with avidity catch at any possible triffle to injure you, if possible in the public estimation—that they have asserted that all was peace on [sic] quiet on the subject of amendments untill the business was stir’d up by you; and however distant, have endeavourd to connect your conduct on that, with what you have said on the late occasion.
Monday—On yesterday I din’d at Mr Hamilton’s in company with ten or twelve gentlemen most of them persons of some political character—the subject of fixing the seat of goverment was brought on the carpet, and the policy of the members from this state highly reprobated; indeed they had but one advocate Mr. C——e. It was considerd that they had given up an immediate certain advantage for a distant and very doubtful one. I took the liberty to mention, in private to three or four that if there sentiments were as they had declar’d it woud be well to communicate them to their representatives for they might be mistaken as to the wishes of the city. They all assur’d me that they woud by this mornings post. This circumstance may perhaps render Fitzsimons & Company less anxious.
I took the liberty of hinting to you some time since that an appointment under the goverment woud not be disagreeable to me. Since then I had relinquishd the Idea, and therefore have mention’d it to no person—but some circumstances have revivd the wish. We are told that Mr. Hamilton is nominated a Scy to the Treasury—Mr. Evely Compr. and Mr. Meredith Treasr. but have not heard the Auditor or Register is appointd—if this is the case, and there is a probability of succeeding I will thank you to name [me] to the President for one of the offices, and I woud prefer the latter. Shoud the appointments be made it will be unnecessary to make known my wish on the subject. With much respect & esteem I am, Yr. Friend & Sert
J Dawson
